2 U.S. 80
2 Dall. 80
1 L.Ed. 298
Stackhouse's Lesseev.Stackhouse
Supreme Court of Pennsylvania
September Term, 1766

1
This was an Ejectment brought by Isaac Stackhouse, against his brother Joseph Stackhouse, for 215 acres and 74 perches of land, which he claimed instead of 100 acres, under the following clause in their father's will: 'I do give and bequeath unto my son Joseph Stackhouse, his heirs and assigns, a certain piece of land, to be taken off the east end of my plantation, joining to William Paxton's land, to be laid out as followeth; to begin at the said Paxton's land and the south line, and to run along as it is laid out westward, until it come at the ditch of the meadow fence, then to follow the said fence as it now stands, to take in the little meadow and the field; then along the northward line of my land to William Paxton's land aforesaid; then by the said Paxton's line to the place of beginning; supposed to be about 100 acres, be it more or less.' Isaac was willing to allow his brother Joseph 171 acres and 90 perches; but Joseph insisted that he was also entitled, agreably to the designated boundaries of the devise, to include a piece of land, containing 43 acres and 144 perches, that jutted out to the southward of the meadow fence: And he offered parol testimony to explain the meaning of the will.


2
For admitting the testimony, the following authorities were adduced: 2 Vern. 152. 648. 736. 517. 593. 5 Co. 68. Freeman 292. 477. (The judgment in Freeman were reversed 1 Vent. 341: But for another reason) 9 Mod. 10. 2 P. Wms. 419. 135.


3
In exclusion of the testimony were cited, 4. Rep. 4. Vin. title devise 188. 190. 195. Sra. 1262. 1 Salk. 234. 2 Vern. 625 2 Vern. 98. 5 Co. Cheyney's case. 12 Mod. 183. 2 P. Wms. 318. 10 Mod. 98. 3 P. Wms. 51. L. Rayn. 438. 3 Ch. Rep. 170. 176. 183. 2 Bac. Abr. 309. 2 Vern. 98. 337. Ca. temp. Talb. 240. 1 Brownl. 132. 19 Ven. 195. 2 P. Wms. 419. 2 Eq. Ca. Abr. 426. 2 Barn. 118.


4
The note with which the Reporter has been favored does not specify, whether the testimony was admitted or rejected; but there was a verdict in favor of Joseph Stackhouse, for the whole of his claim.